ATTORNEY GRIEVANCE COMMISSION                                     IN THE
OF MARYLAND
                                                                  COURT OF APPEALS

                                                                  OF MARYLAND

               Petitioner                                         Misc. Docket AG

V.                                                             No. 31

STEPHEN JOHN SAUNDERS                                             September Term, 2016



               Respondent

                                                  ORDER

       Upon consideration of the Joint Petition for Disbannent by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violation of Rules 1.5(c), 1.15(a) and (d), and 8.4(c) and (d) of the Maryland Lawyers' Rules of

Professional Conduct, in effect at the time of the misconduct, it is this _g_th day of

 September         ,2016,

       ORDERED, that Respondent, Stephen John Saunders, be and he is hereby disbarred from

the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of IStephen John Saunders

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.


                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge